Citation Nr: 0006348	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-05 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the June 1995 rating decision denying service 
connection for arthritis of multiple joints was rendered 
final by the veteran's withdrawal of his appeal.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from February 1956 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran and his spouse appeared at 
personal hearings before a Hearing Officer at the RO, and 
before the undersigned Member of the Board sitting at the RO, 
in September 1997, and November 1998, respectively.


FINDINGS OF FACT

1.  All relevant evidence necessary to make an equitable 
determination on this appeal has been obtained by the RO.

2.  A rating decision dated in June 1995 denied service 
connection for arthritis of multiple joints.

3.  The veteran initiated a timely appeal of the June 1995 
rating decision, but on February 26, 1997, with the 
assistance of his representative, he submitted a request to 
withdraw his appeal. 

4.  In March 1997, the veteran filed a request to reopen his 
claim; a rating decision dated in January 1998 denied 
reopening the claim on the grounds that no new and material 
evidence had been submitted.

5.  At his November 1998 personal hearing the veteran 
submitted additional medical evidence which is plausible and 
not wholly cumulative or redundant and is sufficiently 
probative of, and significant to the issue of service 
connection for arthritis of multiple joints.   


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for arthritis of multiple joints is final.  38 U.S.C.A. 
§ 5104 (West 1991); 38 C.F.R. §§ 3.104, 20.204 (1999).

2.  Medical evidence added to the record since the June 1995 
rating decision is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.303, 3.156(a)(1999).

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for arthritis of multiple 
joints.  38 U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1995, the RO issued a rating decision denying service 
connection for arthritis of multiple joints.  Notice of that 
denial was mailed to the veteran on July 10, 1995.  He filed 
a notice of disagreement which was received on July 8, 1996, 
and a statement of the case was issued on August 5, 1996.  
The veteran filed an appeal which was received on October 4, 
1996.  

He was scheduled to appear at a personal hearing at the RO on 
February 26, 1997.    
However, on that date a statement, signed by the veteran 
after consultation with his service organization 
representative, was filed.  The statement reads as follows:  
"After prehearing discussion, the above captioned veteran 
decided to cancel his personal hearing before a VARO Hearing 
Officer scheduled for 02-26-97[;] also cancel the appeal of 
the issue at hand regarding SC for arthritis of multi-
joint[.]  The vet will pursue claims for SC of a Back Cond, 
Rt shoulder condition and other disabilities at a later 
time[.]  Please take appropriate action to terminate the 
appeal."

In March 1997, the veteran filed a statement which the RO has 
interpreted as a request to reopen his claim.  

In September 1997, the veteran and his spouse appeared at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran testified, inter alia, that he had not intended to 
withdraw his appeal of the issue of entitlement to service 
connection for arthritis of multiple joints, but had only 
meant to request cancellation of the February 26, 1997 
hearing.

After consideration of the veteran's hearing testimony, and 
other evidence contained in the claims file, the RO issued a 
rating decision in January 1998 which stated, in essence, 
that the June 1995 rating decision was rendered final by 
virtue of the veteran's February 26, 1997 written withdrawal 
of his appeal, and that he had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran filed a 
notice of disagreement and appealed from the January 1998 
decision.

In November 1998, the veteran and his spouse appeared at a 
personal hearing before the undersigned Member of the Board, 
sitting at the RO.  The veteran again testified that he had 
not intended his February 26, 1997 statement to constitute a 
withdrawal of his appeal, but rather to merely cancel his 
February 1997 personal hearing.  The veteran further 
testified that he had been assisted in the preparation of the 
statement by a Mr. Williams.  The veteran's service 
organization representative stated that a Mr. James Williams, 
an employee of the West Virginia Division of Veterans 
Affairs, had been authorized to represent the Veterans of 
Foreign Wars at the time of the veteran's February 26, 1997 
statement.

Upon consideration of all the evidence of record, the Board 
finds that the written statement dated February 26, 1997, 
which was signed by the veteran after consultation with his 
service organization representative, clearly and 
unequivocally establishes his intent to withdraw his then 
current appeal.  The current argument is simply inconsistent 
with the plain language of the statement, which clearly and 
specifically expresses the desire to cancel the hearing and 
withdraw the appeal.  When claims, and by implication appeals 
from those claims, are withdrawn, they cease to exist.  Cf. 
Hanson v. Brown, 9 Vet. App. 29, (1996).  Thus, his appeal 
was withdrawn.  38 C.F.R. § 20.204.  

Since the appeal was withdrawn, the June 1995 rating decision 
denying service connection for arthritis of multiple joints 
became final with respect to the evidence then of record, and 
the claim may not be reopened unless new and material 
evidence is received. 38 U.S.C.A. §§ 5104, 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).  

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998); Fossie v. West, 12 Vet.App. 1 (1998).   Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  
38 C.F.R. § 3.156.  

At his November 1998 personal hearing, the veteran submitted 
additional medical evidence consisting of letters from Arthur 
L. Malkani, M.D., and John R. Dimar II, M.D., both of 
Louisville, Kentucky, and a treatment record from Philip R. 
Simpson, D.C., of Auxier, Kentucky, covering the period from 
February 1985 through June 1992.  

The Board has reviewed the medical evidence presented by the 
veteran at his November 1998 hearing.  The treatment records 
from Dr. Simpson are duplicative of those already in the 
claims file, and thus could not be considered new and 
material.  However, the October 1998 letters from Drs. 
Malkani and Dimar are not duplicative of material already in 
the claims file.  


Further, those doctors opined that the veteran's current 
right shoulder, wrist, knee, and back problems are causally 
related to the joint pains and swelling he experienced during 
his active military service.  Therefore, the October 1998 
letters from Drs. Malkani and Dimar address the key issue of 
whether there is a causal connection between the veteran's 
current arthritis of multiple joints and his military 
service.

Upon consideration of all the evidence of record, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim.  Thus, the veteran's claim for 
entitlement to service connection for arthritis of multiple 
joints must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.104(a), 3.156(a).  See Warren v. Brown, 6 Vet. App. 4, 5-6 
(1993), Manio v. Derwinski, 1 Vet. App. 140 (1991).

Even though new and material evidence has been submitted, 
there remains the issue of whether the reopened claim is 
well-grounded.  See generally, Elkins v. West, 12 Vet.App. 
209, 218-19 (1999).  Simply put, in view of the October 1998 
statements from Drs. Malkani and Dimar, the Board concludes 
that the claim for service connection for arthritis of 
multiple joints is plausible, and thus is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  38 U.S.C.A. 
§§ 1131, 5107a.


ORDER

The June 1995 rating decision denying service connection for 
arthritis of multiple joints is deemed final as of February 
26, 1997.

New and material evidence having been submitted, the 
application to reopen a claim of service connection for 
arthritis of multiple joints is granted.  The claim is also 
established as well grounded.  



REMAND

As noted above, at his November 1998 personal hearing, the 
veteran submitted additional medical evidence.  Although the 
treatment records from Dr. Simpson were duplicative of those 
already in the claims file, the October 1998 statements from 
Drs. Malkani and Dimar constitute new and material evidence 
in that they are neither cumulative nor redundant, and they 
bear directly and substantially upon the question of service 
connection for arthritis of multiple joints.  This new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

As the veteran did not waive, and in fact specifically 
requested, RO consideration of this new medical evidence 
prior to the issuance of the Board's decision on his appeal, 
the Board must remand the claim for such consideration to 
avoid prejudice to the veteran.  See generally, Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Further, a supplemental 
statement of the case is needed to account for this 
additional relevant evidence.

Therefore, to ensure that the VA has provided the veteran 
with appropriate due process in adjudicating the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate 
action to obtain, and associate with the 
claims file, all private and VA clinical 
records of any examinations or treatment 
the veteran has had for his claimed 
disability since October 1998.

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the RO should
review and consider the medical evidence 
submitted by the veteran at the time of 
his November 1998 personal hearing, 
particularly the letters dated in 
October 1998 from Arthur L. Malkani, 
M.D., and John R. Dimar II, M.D..

3.  Upon completion of the development 
requested in paragraphs 1 and 2 above, 
the RO should perform any additional 
development deemed necessary, including 
providing the veteran with another VA 
orthopedic examination, if necessary, to 
determine the nature and etiology of his 
arthritis.

4.  The RO should then readjudicate this 
claim on the merits rather than 
considering whether any evidence 
submitted is new and material.  If the 
claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, 
which includes consideration of the 
statements from Drs. Malkani and Dimar 
submitted in November 1998, and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 



